DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 10, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 21, and 29 of U.S. Patent No. 10,781,053. Although the claims at issue are not identical, they are not patentably distinct from each other because Each teach decreasing conveyors with one perpendicular having a controller to detect a presence on each conveyor system.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 8, 10-14, 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Westin U.S. Patent No. 5,423,431 in view of Malavenda U.S. Patent No. 4,227,607.
Claims 1, 10 and 18, Westin teaches an apparatus comprising a plurality of conveyors 20,30,40,50 arranged at successively decreasing heights, wherein (i) a first conveyor 20 of the plurality of conveyors is configured to transfer items onto a second conveyor 30 of the plurality of conveyors and (ii) the first conveyor 20 is oriented perpendicularly with respect to the second conveyor 30; but does not teach as Malavenda teaches a controller 25 configured to: detect a presence of a first item via X13 on the first conveyor 13 while a second item is present on the second conveyor 12; in response to detecting the presence of the first item via X13 , determine a position of the second item on the second conveyor 12  via X12; and control via 25 the first conveyor 13 and the second conveyor 12 based at least in part on the position of the second item on the second conveyor 12 via X12 C8 L5-15. It would be obvious to one of ordinary skill to use the sensor and control configuration of Malavenda into the invention of Westin for accuracy of transport and additional control of the articles being transported.
Claim 2, Westin teaches the second conveyor 30 is configured to transfer the items onto a third conveyor 40 of the plurality of conveyors; and the second conveyor 30 is oriented perpendicularly with respect to the third conveyor 40 Fig. 1.
Claims 3 and 11, Westin does not teach as Malavenda teaches the controller 25 is further configured to: detect a presence of the second item via X12 on the second conveyor 12 while a third item is present on the third conveyor 11; in response to detecting the presence of the second item via 12, determine a position of the third item via X11on the third conveyor 11; and control the second conveyor 12 and the third conveyor 13 based at least in part on the position of the third item on the third conveyor 13 C8 L5-15. It would be obvious to one of ordinary skill to use the sensor and control configuration of Malavenda into the invention of Westin for accuracy of transport and additional control of the articles being transported.
Claims 4, 12 and 19, Westin does not teach as Malavenda teaches the controller 23 is configured to determine whether the position via X12 of the second item is within a predefined region on the second conveyor 12 (where the sensor is positioned is predefined). It would be obvious to one of ordinary skill to use the sensor and control configuration of Malavenda into the invention of Westin for accuracy of transport and additional control of the articles being transported.
Claims 5, 13, and 20, Westin does not teach as Malavenda teaches the controller 25 is configured to control the first conveyor 13 and the second conveyor 12 by at least one of (i) running the first conveyor 13 or (ii) running the second conveyor 12, when the controller 25 determines that the position via X13 of the second item is outside of the predefined region on the second conveyor 12 (controller will know that is has passed conveyor 13 to conveyor 12 before passing the location at X12). It would be obvious to one of ordinary skill to use the sensor and control configuration of Malavenda into the invention of Westin for accuracy of transport and additional control of the articles being transported.
Claims 6 and 14, Westin does not teach as Malavenda teaches the controller 25 is configured to control the first conveyor 13 and the second conveyor 12 by (i) stopping the first conveyor 13 and (ii) running the second conveyor 12, when the controller 25 determines that the position of the second item via X12 is within the predefined region on the second conveyor 12 Abstract. It would be obvious to one of ordinary skill to use the sensor and control configuration of Malavenda into the invention of Westin for accuracy of transport and additional control of the articles being transported.
8 and 16, Westin does not teach as Malavenda teaches the predefined region (i) starts from an end of the second conveyor 12 that is adjacent to the first conveyor 13 and (ii) extends for a distance along a length of the second conveyor 12 Fig. 1. It would be obvious to one of ordinary skill to use the sensor and control configuration of Malavenda into the invention of Westin for accuracy of transport and additional control of the articles being transported.
Claim(s) 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Westin U.S. Patent No. 5,423,431 in view of Malavenda U.S. Patent No. 4,227,607 in view of Francioni U.S. Patent No. 5,170,877.
Claims 7 and 15, Westin does not teach as Francioni teaches the controller U is configured to control the first conveyor 4 and the second conveyor 4 by increasing a speed of the first conveyor 4 relative to a speed of the second conveyor 4 C6 L5-20, when the controller U determines that the position of the second item is outside of the predefined region on the second conveyor C4 L20-50. It would be obvious to one of ordinary skill to use the speed configuration of Francioni into the invention of Westin to decrease congestion and allow smooth transport of the articles.
Allowable Subject Matter
Claims 9 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEL SINGH whose telephone number is (571)272-2362. The examiner can normally be reached Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAVEL SINGH/Primary Examiner, Art Unit 3651                                                                                                                                                                                                        
KS